DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2021 has been entered.
 Response to Amendment
	The amendments filed 2/2/2021 are entered and fully considered. In view of the amendment the previous art rejection is removed because the bonding position of the triazole in KIM (US 2014/0197384) does not correspond to applicant’s formula 5. The examiner further notes that the KIM (US 9,520,566) reference also does not teach the correct bonding position for the triazole as required by applicant’s formula 5. Accordingly, the double patenting rejection is removed as well.
Election/Restrictions
	Claims 2 and 3 were previously withdrawn as the non-elected species of material in the emissive layer (formulas 1-3). However, in view of the amendment the examiner was unable to find the electron transporting material of formula 5. Accordingly, each of the species that also incorporate the electron transporting material are rejoined.
Allowable Subject Matter
	Claims 1-18 are allowed.
	As described above, the examiner was unable to find prior art teaching the compound described in formula 5 with the particular bonding position of the triazole. The claims directed devices that incorporate the claimed electron transport material are therefore allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/AUSTIN MURATA/Primary Examiner, Art Unit 1712